Title: [Diary entry: 14 September 1786]
From: Washington, George
To: 

Thursday 14th. Mercury at 49 in the Morning—60 at Noon and 56 at Night. Wind pretty fresh again today and cool. At home all day repeating dozes of Bark of which I took 4 with an interval of 2 hours between. After dinner Messrs. Thos. and Elliot Lee came in, as did Doctr. Craik by desire, on a visit to Betty—who had been struck with the palsey. The whole stayed all Night. Finished sowing Wheat and Timothy seed on the 10 acre piece of wheat at Muddy hole this day. And also finished that cut with rye adjoining the Meadow in the Neck it taking including the 2½ Bushels sowed in the piece

between the gate and the meadow  Bushels. On the small piece (sowed with 2½ Bushels) by mistake a bushel of Timothy seed nearly if [not] quite clean was sowed which was at least 6 times as much as ought to have been sown.